DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 03/29/2021 and Applicant’s request for reconsideration of application 17/075369 filed 03/29/2021.
Claims 1-20 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of assembling and completing a versatile financial transaction comprising financial instrument transactions without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 8 and all claims which depend from it are directed toward a method, independent claim 13 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
inter alia the functions or steps of “receiving from a trade executing entity, via a network interface in communication with a processor, market data relating to one or more financial instrument transactions, the market data comprising at least a price, a financial instrument name, an exchange, and a financial instrument identifier;
storing, in a database application, instrument profile data which define one or more versatile financial transactions, the instrument profile data comprising at least a versatile instrument name, a financial instrument name, versatile subcomponent requirements, and a financial instrument transaction identifier;
assembling, by a transaction generator executing on the processor, a proposed versatile financial transaction having a plurality of subcomponent financial instrument transactions based at least in part upon the instrument profile data, where the proposed versatile financial transaction provides a risk reward profile;
displaying, by a user-interface software application executing on the processor, a first graphical user interface including information regarding the proposed versatile financial transaction, where the first graphical user interface includes the proposed versatile financial transaction;
displaying, based on the selected proposed versatile financial transactions, a second graphical user interface with the price of the proposed versatile financial transactions based upon the average price between bid and ask of all contracts involved in the proposed versatile financial transactions, and including a strike shifting user interface which, when selected, causes each of the subcomponent financial instrument transactions of the proposed versatile financial transaction to 
a first interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted up by a same amount,
a second interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted down by a same amount,
a third interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted forward in time by a same amount, Horn and
a fourth interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted back in time by a same amount; and 
instructing the trade executing entity to fill the plurality of subcomponent financial instrument transactions of the proposed versatile financial transaction, as modified by use of the strike shifting user interface, simultaneously, as a single transaction such that either all of the subcomponent financial instrument transactions are filled or none of the subcomponent financial instalment transactions are filled”. 
Claim 8 comprises inter alia the functions or steps of “receiving from a trade executing entity, via a network interface in communication with a processor, 
storing, in a database application, instrument profile data which define one or more versatile financial transactions, the instrument profile data comprising at least a versatile instrument name, a financial instrument name, versatile subcomponent requirements, and a financial instrument transaction identifier;
assembling, by a transaction generator executing on the processor, a proposed versatile financial transaction having a plurality of subcomponent financial instrument transactions based at least in part upon the instrument profile data, where the proposed versatile financial transaction provides a risk reward profile;
displaying, by a user-interface software application executing on the processor, a first graphical user interface including information regarding the proposed versatile financial transaction, where the first graphical user interface includes the proposed versatile financial transaction;
displaying, based on the selected proposed versatile financial transactions, a second graphical user interface with the price of the proposed versatile financial transactions based upon the average price between bid and ask of all contracts involved in the proposed versatile financial transactions, and including a strike shifting user interface which, when selected, causes each of the subcomponent financial instrument transactions of the proposed versatile financial transaction to be simultaneously edited and causes each of the simultaneously edited 
a first interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted up by a same amount,
a second interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted down by a same amount,
a third interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted forward in time by a same amount, Horn and
a fourth interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted back in time by a same amount; and 
instructing the trade executing entity to fill the plurality of subcomponent financial instrument transactions of the proposed versatile financial transaction, as modified by use of the strike shifting user interface, simultaneously, as a single transaction such that either all of the subcomponent financial instrument transactions are filled or none of the subcomponent financial instalment transactions are filled”.
Claim 13 comprises inter alia the functions or steps of “assemble a proposed versatile financial transaction having a plurality of subcomponent financial 
display, on the display screen, a first graphical user interface including information regarding the proposed versatile financial transaction, where the first graphical user interface includes the proposed versatile financial transaction;
display, on the display screen, based on the selected proposed versatile financial transactions, a second graphical user interface with the price of the proposed versatile financial transactions based upon the average price between bid and ask of all contracts involved in the proposed versatile financial transactions, and including a strike shifting user interface which, when selected, causes each of the subcomponent financial instrument transactions of the proposed versatile financial transaction to be simultaneously edited and causes each of the simultaneously edited subcomponent financial instrument transactions to be updated based on the market data, the strike shifting user interface providing at least one of:
a first interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted up by a same amount,
a second interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted down by a same amount,

a fourth interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted back in time by a same amount; and
instruct via the network interface, the trade executing entity to fill the plurality of subcomponent financial instrument transactions of the proposed versatile financial transaction, simultaneously, as a single transaction such that either all of the subcomponent financial instrument transactions are filled or none of the subcomponent financial instrument transactions are filled”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Assembling and completing a versatile financial transaction comprising financial instrument transactions is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a 
Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0004-0006] [0359] [0369-0371]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.

As for dependent claims 2, 4-6, 10-12, 14-16, 19, and 20 these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of user interface and networks. The user interface and networks are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordlicht (PGPub Document No. 20050137964) in view of Brady (PGPub Document No. 20050119964).
As per claim 1, Nordlicht teaches a computer-implemented method for assembling and completing a versatile financial transaction comprising financial instrument transactions with an interactive display ([Title] [claim 29] [Figure 1]), the method comprising:
receiving from a trade executing entity, via a network interface in communication with a processor, market data relating to one or more financial instrument transactions, the market data comprising at least a price, a financial instrument name, an exchange, and a financial instrument identifier ([¶2-13] [¶11-13] [¶35] [¶59] [¶63] [¶82]);
storing, in a database application, instrument profile data which define one or more versatile financial transactions, the instrument profile data comprising at least a versatile instrument name, a financial instrument name, versatile subcomponent requirements, and a financial instrument transaction identifier (multi-legged contracts or trade, see at least [¶2-13, especially ¶3, lines 30-31] [Table under ¶82, “Premium”] [¶89-109] [¶134-141] that are pre-populated fields [¶62] [¶83] where one of ordinary skill reading the disclosure would recognize that options trades as described in ¶3-5] and shown in [Figures 3-6] are constructed using pre-defined legs.);
assembling, by a transaction generator executing on the processor, a proposed versatile financial transaction having a plurality of subcomponent financial instrument transactions based at least in part upon the instrument profile data, where the proposed versatile financial transaction provides a risk reward profile ([¶2-13] [¶11-13] [¶59] [¶63] [¶82] multi-legged contracts or trade, see at least [¶2-13, especially ¶3, lines 30-31] [Table under ¶82, “Premium”] [¶89-109] [¶134-141]);
displaying, by a user-interface software application executing on the processor, a first graphical user interface including information regarding the proposed versatile financial transaction, where the first graphical user interface includes the proposed versatile financial transaction  ([¶64] [¶66]);
instructing the trade executing entity to fill the plurality of subcomponent financial instrument transactions of the proposed versatile financial transaction, as modified by use of the strike shifting user interface, simultaneously, as a single transaction such that either all of the subcomponent financial instrument transactions are filled or none of the subcomponent financial instalment transactions are filled ([¶9] [¶11-13] [¶58]).

Nordlicht does not teach the remaining claim limits.
Brady teaches displaying, based on the selected proposed versatile financial transactions, a second graphical user interface with the price of the proposed versatile financial transactions based upon the average price between bid and ask of all contracts involved in the proposed versatile financial transactions (shown in [Figure 4A]), and including a strike shifting user interface which, when selected, causes each of the subcomponent financial instrument transactions of the proposed versatile financial transaction to be simultaneously edited and causes each of the simultaneously edited subcomponent financial instrument transactions to be updated based on the market data ([¶69-75] [¶72] “the market maker selects the "Calculate" button, resulting in new calculated values being entered in the large table. The Call Slope and Put Slope may be adjusted as necessary to obtain a suitable fit on wing prices in the table, followed by a recalculation to check table prices. Further, the parameters for the graph may be adjusted, including Min Strike, Max Strike, Min Vol and Max Vol. Selecting "Reset Graph Scale" applies the new choices to the graph”.), the strike shifting user interface providing:
a first interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted up by a same amount,
a second interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted down by a same amount,
a third interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted forward in time by a same amount, or
a fourth interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted back in time by a same amount ([¶71-75]); and 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found Brady with that of French because the resulting combinated system provides both the flexibility inherent in over-the counter (OTC) trading and the reduced risk of Exchange matching and/or clearing with in real-time, market
makers' indicative and binding quotes. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Nordlicht does not teach the remaining claim limits.

Brady teaches the computer-implemented method in accordance with claim 1, further comprising: receiving a command via the second graphical user interface; and in response to receiving the command, editing at least one of the plurality of subcomponent financial instrument transactions prior to transmitting to the trade executing entity  ([¶57]).

As per claim 3, 
Nordlicht teaches the computer-implemented method in accordance with claim 1, further comprising selecting a financial instrument that will fulfill the proposed versatile financial transaction  ([¶2-13] [¶11-13] [¶59] [¶63] [¶82]).

As per claim 4, 
Nordlicht teaches the computer implemented method in accordance with claim 1, wherein the first graphical user interface includes a user-selectable user interface element which, when selected, removes one or more conversion positions and reversal positions from the proposed versatile transaction ([¶74]).

As per claim 5, 
Nordlicht teaches the computer implemented method in accordance with claim 1, wherein the first graphical user interface includes a user-selectable user interface element which, when selected, removes one or more box positions from the proposed versatile transaction ([¶74] “The trader may select one or more lines from the Potential Order Window 
deletion,”).

As per claim 6, 
Nordlicht teaches the computer implemented method in accordance with claim 1, wherein the first graphical user interface includes a user-selectable user interface element which, when selected, extracts one or more butterflies from a position of the proposed versatile transaction  ([Figure 3, “Butterfly, Iron Butterfly “ [¶3] [¶97] [¶101-105]).

As per claim 7, 
The computer-implemented method in accordance with claim 1, wherein the proposed versatile financial transaction, when combined with an underlying account holding, results in a slingshot hedge, wherein the slingshot hedge is selected from the group consisting of a slingshot hedge variation 1P2CV, a slingshot hedge variation 1P2PV, a slingshot hedge variation 2P2PV, a slingshot hedge variation 1P3CV, a slingshot hedge variation 1P3PV, a slingshot hedge variation 2P3CV, a slingshot hedge variation 2P3PV, a slingshot hedge variation 1C2PV, a slingshot hedge variation 1P2CV, a slingshot variation 2C2CV, a slingshot hedge variation 1C3PV, a slingshot hedge variation 1C3CV, a slingshot hedge variation 2C3PV, and a slingshot hedge variation 2C3CV.

As per claim 8, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 9, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 10, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 11, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 13, Nordlicht teaches a system configured to assemble and complete a versatile financial transaction comprising financial instrument transactions with an interactive display, said system comprising:
a network interface, communicably coupled to a data network ([¶7] [¶11]).


The remaining limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 14, 
Nordlicht teaches the system of claim 13, wherein the network interface is configured to receive a data feed formatted according to one of a Common Software Architecture (CSA) specification, a Consolidated Tape System (CTS) specification, Intermarket Trading System (ITS) specification, On-Line Transaction Processing (OLTP) specification, Opening Automated Report Service (OARS) specification, Securities Industry Automation Corporation (SIAC) specification, or a Super Designated Order Turnaround (SuperDOT) specification ([¶25-26]).

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 16, 
Nordlicht teaches the system of claim 15, wherein the profile comprises an expiration date and strike price ([¶2][¶80]).

As per claim 17, 
Nordlicht teaches the system of claim 13, wherein the processor is configured to calculate option price chains based on querying the database (server administrator) and executing at least one of a join command or select command on price data stored in the database  ([¶24][¶83 [¶114]]).

As per claim 18, 
Nordlicht teaches the system of claim 13, wherein the processor is configured to assemble the proposed versatile financial transaction based on calculating a multi-leg sequence of subcomponent transactions responsive to user input that are executed simultaneously as contingent orders with respective vendors ([¶9] [¶11-13] [¶58]).


As per claim 19, 
Nordlicht does not teach the claim limits.

Brady teaches the computer-implemented method in accordance with claim 1, wherein the strike shifting user interface provides a further interaction which when engaged causes strike values of the subcomponent financial instrument transactions to be shifted by a same amount  ([¶71-75]).

As per claim 20, 
Nordlicht does not teach the claim limits.

Brady teaches computer-implemented method in accordance with claim 1, wherein the strike shifting user interface provides a further interaction which when engaged causes strike times of the subcomponent financial instrument transactions to be shifted in time by a same amount ([¶71-75]).



Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. As can be seen from the side by side comparison of the present set of claims to those of U.S. Patent 10,810,666, the language describing interface for entering data is not the same. The examiner contends that the claims currently do not claim element 360 of Figure 3 which is claimed in U.S. Patent 10,810,666 with the following claim limits:
displaying, based on the selected proposed versatile financial transactions, a second graphical user interface with the price of the proposed versatile financial transactions based upon the average price between bid and ask of all contracts involved in the proposed versatile financial transactions, and including a strikeshifter 4-way-spin button element which, when selected, causes each of the subcomponent financial instrument transactions of the proposed versatile financial transaction to be simultaneously edited and causes each of the simultaneously edited subcomponent financial instrument transactions to be updated based on the market data,
the strikeshifter 4-way-spin button element including:
an up button which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted up by a same amount, 
a down button which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted down by a same amount,
a forward button which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted forward in time by a same amount, and
a back button which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted back in time by a same amount;
The claim language in  U.S. Patent 10,810,666 requires a specific input feature called a strikeshifter 4-way-spin button element  (Figure 3, element 360) which is claimed with specific functionality. In contrast the present set of claims limits:
displaying, based on the selected proposed versatile financial transactions, a second graphical user interface with the price of the proposed versatile financial transactions based upon the average price between bid and ask of all contracts involved in the proposed versatile financial transactions, and including a strike shifting user interface which, when selected, causes each of the subcomponent financial instrument transactions of the proposed versatile financial transaction to be simultaneously edited and causes each of the simultaneously edited subcomponent financial instrument transactions to be updated based on the market data, the strike shifting user interface providing:
a first interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted up by a same amount, 
a second interaction which when engaged causes all strike values of the subcomponent financial instrument transactions to be shifted down by a same amount,
a third interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted forward in time by a same amount, and
fourth interaction which when engaged causes all strike times of the subcomponent financial instrument transactions to be shifted back in time by a same amount; and
  do not specify the use of the a strikeshifter 4-way-spin button element and whose function merely require a generic “interaction” to adjust values. 
The use of the generic term “interaction” is broad enough to encompass any means for carrying out the functional claim limits which results in automatic recalculation of strike values and times. As seen in the prior art rejection, an “interaction” is a broad term which encompasses data entry on a spreadsheet or data fields in a web page which result in automatic recalculation order entry values. The examiner maintains that the claim language describing the order entry and modification is not the same as the patented application but, instead, is claimed at a high level of generality. As such, the examiner maintains that the claims are patent eligible. 


EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: The Examiner respectfully disagrees with Applicant’s arguments based on analysis provided in response to 35 USC § 101 arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/05/2021